Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 4/15/2022 was received and considered.
Claims 1-16 and 19-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Continued Examination Under 37 CFR 1.114
The information disclosure statement dated 4/13/2022 has been considered.  

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
Applicant’s remarks (pp. 8-9) argue that the references fail to teach “receive, from a first user equipment (UE) … first information indicating a service to be enabled for a group”.  However, Choi teaches a gateway establishing a group of network elements for use with a common service (¶19), including the gateway receiving a request message (establishment request message, ¶148) including first information indicating a service to be enabled for a group (service identifier for particular service, ¶148; service is later provided, ¶156).  The user device group is formed in pursuit of the service, which is then provided to the group.  Therefore, a skilled artisan would have found it obvious to modify Baek to receive first information indicating a service to be enabled for the group to cause a group-related service corresponding to the application to be provided to the group, as taught by Choi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0309401 A1 to Baek et al. (Baek), in view of view of US 2011/0307694 A1 to Broustis et al. (Broustis) and US 2013/0036181 A1 to Choi et al. (Choi).
Regarding claim 1, Baek discloses a first server for group management (ProSe Server, Fig. 3, 340), the first server to: receive, from a first user equipment (UE) (UE1, Fig. 3, 300), a request message (friend group create request, Fig. 3, 301) including a first identification (ID) of the first UE (Prose ID1, Fig. 3, 301), a list of second IDs of a plurality of second UEs (ProSe ID2, …, Fig. 3, 301), and first information indicating a service (application ID, Fig. 3, 301), perform verification on the plurality of second UEs (approval process for list of UEs, ¶50), form the group (friend group created response, Fig. 3, 341), send a group ID of the group to the first UE (friend group create response, ¶¶50-51; Fig. 3, 341), and send, to the plurality of second UEs, the group ID (transmit group ID to group of UEs, ¶50) and second information related to the group (announcement request, ¶60).  Baek is silent regarding explicit disclosure of the first server comprising: a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein, upon execution of the set of instructions, the processor causes the method steps.  However, a skilled artisan would have found such a configuration obvious before the effective filing date of the claimed invention, as evident from Broustis (¶¶ 186-187), disclosing program code store in a memory and executed by a processor to achieve the steps of the invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the server/UE comprise a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein, upon execution of the set of instructions, the processor causes the method steps.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known configuration for software services, as taught by Broustis.  As modified, Baek lacks that the service (related to the application ID) is to be enabled for the group.  However, Choi teaches a gateway establishing a group of network elements for use with a common service (¶19), including the gateway receiving a request message (establishment request message, ¶148) including first information indicating a service to be enabled for a group (service identifier for particular service, ¶148; service is later provided, ¶156).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to receive first information indicating a service to be enabled for the group.  One of ordinary skill in the art would have been motivated to perform such a modification to provide a service to the group related to the application, as taught by Choi.
Regarding claim 5, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 9, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 3, 7, 11 and 15, Baek lacks wherein the first server sends fourth information about the first UE and the plurality of second UEs to a second server.  However, Broustis teaches that it was known for a gateway to facilitate verification of devices in a group (¶87) by sending third information about the first UE and the plurality of second UEs to a second server (HSS, ¶90).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first server sends fourth information about the first UE and the plurality of second UEs to a second server.  One of ordinary skill in the art would have been motivated to perform such a modification to allow a subscriber server to assist in verifying the UEs of the group, as taught by Broustis.  
Regarding claims 4, 8, 12 and 16, Baek discloses wherein the request message is used to create the group of UEs (friend group create request, Fig. 3, 301).
Regarding claims 19 and 20, Baek discloses wherein the first server sends the group ID to the first UE (announcement request message, ¶60), upon sending a notification message with fifth information related to the group (information on time period for broadcasting, ¶60; note also that the ProSe server also sends approval information and the group-security key information to the group members, ¶50).  

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Broustis and Choi, as applied to claims 1, 5, 9 and 13 above, in view of US 2013/0287012 A1 to Pragada et al. (Pragada).
Regarding claims 2 and 10, Baek, as modified above, lacks wherein the request message includes third information about a request communication.  However, Pragada teaches receiving a ProSe request message further indicating a service type identifying a type of D2D service for use in D2D communication (¶310).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the request message includes third information about a request communication.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a service type for communication within the group, as taught by Pragada.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
May 11, 2022